 Case: 3:18-cv-50019 Document #: 39 Filed: 04/30/19 Page 1 of 4 PageID #:79



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS
                          WESTERN DIVISION

Stacy A. Caudle,                              )
                       Plaintiff,             )
                                              )       Case No. 18 CV 50019
               v.                             )
                                              )       Judge Philip G. Reinhard
DeKalb County, Illinois, et al.,              )
                                              )
                       Defendants.            )

                                         ORDER

         For the following reasons, the court grants defendants DeKalb County, DeKalb
County Sheriff’s Department, and former DeKalb County State’s Attorneys Clay
Campbell and Richard Schmack’s motion to dismiss [18] without prejudice. Plaintiff is
given until May 31, 2019, to file an amended complaint if he so chooses. If plaintiff fails
to file an amended complaint by May 31, 2019, this case will be dismissed as against all
DeKalb County defendants.

                                   STATEMENT-OPINION

        Plaintiff Stacy A. Caudle filed a pro se complaint on January 22, 2018, against
DeKalb County, DeKalb County Sheriff’s Department, former DeKalb County State’s
Attorneys Clay Campbell and Richard Schmack (“DeKalb County defendants”), John
Christenson Trucking, Diamond Leasing, and Creek County (Oklahoma) Sheriff’s
Department [1]. The suit is brought under 42 U.S.C. § 1983. The DeKalb County
defendants filed a motion to dismiss plaintiff’s complaint under Federal Rules of Civil
Procedure 12(b)(1) and 12(b)(6) [18]. Plaintiff filed a response to defendants’ motion on
April 5, 2019 [33]. Defendants declined to file a reply. The motion is ripe for the court’s
review.

       A.      Standard of Review

         When evaluating a Rule 12 (b)(6) motion to dismiss, the court must “accept[] all
well-pleaded facts as true and draw[] all reasonable inferences in favor of the . . . non-
moving parties.” Bonnstetter v. City of Chicago, 811 F.3d 969, 973 (7th Cir. 2016)
(internal citations omitted). “A Rule 12(b)(6) motion challenges the sufficiency of the
complaint itself.” Id. “To state a claim, a complaint must first provide ‘a short and plain
statement of the claim showing that the pleader is entitled to relief.’” Id. (citing FED. R.
CIV. P. 8(a)(2)). “The statement of the claim must sufficiently give ‘fair notice of what
the ... claim is and the grounds upon which it rests’ to the defendants.” Id. (citing Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “To state a claim for relief, a
complaint must provide more than ‘abstract recitations of the elements of a cause of



                                             1
    Case: 3:18-cv-50019 Document #: 39 Filed: 04/30/19 Page 2 of 4 PageID #:80



action or conclusory legal statements.’ Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009).
Instead, a plausible claim must include ‘factual content’ sufficient to allow the court ‘to
draw the reasonable inference that the defendant is liable for the misconduct alleged.’
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).” Charleston v. Board of Trustees of
University of Illinois at Chicago, 741 F.3d 769, 772 (7th Cir. 2013). When ruling on a
Rule 12(b)(1) motion to dismiss, the court may look outside the allegations in the
complaint and consider any evidence that has been submitted on the issue of jurisdiction.
Ezekiel v. Michel, 66 F.3d 894, 897 (7th Cir. 1995). “[I]f a plaintiff cannot establish
standing to sue, relief…is not possible, and dismissal under 12(b)(1) is the appropriate
disposition.” Am. Fed’n of Gov’t Employees v. Cohen, 171 F.3d 460, 465 (7th Cir.
1999).

         B.       Background

        Plaintiff’s complaint alleges, as far as the court can discern, defendants violated
his civil rights by failing to present proof or witnesses in support of his underlying
conviction (for failure to register as a sex offender and for a revocation of probation), and
“only a timeline of past crimes [was] given to convict” [1]. He alleges defendants acted
knowingly, intentionally, willfully, and maliciously. Id. Plaintiff further alleges his
damages include a requirement of probation and counseling, a loss of business and
employment, as well as stress and health problems. Id.

         C.       Analysis

         Defendants offer multiple theories in support of their motion to dismiss. The first
is that to the extent plaintiff has brought forth a claim under 42 U.S.C. § 1983 related to
his arrest, this claim would be barred by the statute of limitations.

         In claims brought under Section 1983, courts look to the law of the state in which
the personal injury occurred to determine the statute of limitations. Wallace v. Kato, 549
U.S. 384, 387 (2007); Regains v. City of Chicago, 918 F.3d 529, 533 (7th Cir. 2019).
“Under Illinois law, a plaintiff must bring a personal injury action within two years after
its accrual.” Id. A personal injury claim “accrues” “when the plaintiff knows or has
reason to know of the injury which is the basis of his action.” Serino v. Hensley, 735
F.3d 588, 591 (7th Cir. 2013). A claim for false arrest accrues once the plaintiff is
detained (or released) as a result of the lawful process. Wallace, 549 U.S. at 390-91. 1
Here, plaintiff asserts in his complaint he was arrested on March 1, 2011. As he filed his
complaint on January 22, 2018, plaintiff has failed to bring any claim for false arrest
within the applicable statute of limitations period.

        To the extent plaintiff brings a federal claim of malicious prosecution, this claim
is brought within the applicable time frame. A cause of action for malicious prosecution

1 In his one-page response brief to defendants’ motion for summary judgment, plaintiff argues the Wallace
court held that the statute of limitations begins to run not “from the time of arrest, but…at the end of all
legal remidies [sic] have been exhausted [sic].” This is a misreading of Wallace and does not represent the
law on the statute of limitation in unlawful arrest claims.


                                                     2
 Case: 3:18-cv-50019 Document #: 39 Filed: 04/30/19 Page 3 of 4 PageID #:81



“does not accrue until the criminal proceedings have terminated in the plaintiff’s favor.”
Heck v. Humphrey, 512 U.S. 477, 489 (1994); Regains, 918 F.3d at 533-34. According
to documents filed by defendants in support of their motion, plaintiff’s conviction was
overturned by the Illinois Appellate Court on February 17, 2016, and his case dismissed
by the trial court on April 20, 2016. Since he filed his federal claim on January 22, 2018,
plaintiff was well within the two year statute of limitations. However, plaintiff cannot
sustain an action for malicious prosecution under Section 1983 if a state remedy exists.
See Parish v. City of Chicago, 594 F.3d 551, 554 (7th Cir. 2009) (“the due process clause
does not support the constitutional tort of malicious prosecution if state law provides a
parallel remedy”). As Illinois does provide a remedy for a malicious prosecution claim
(see Swick v. Liautaud, 169 Ill.2d 504 (1996)), plaintiff cannot sustain his federal claim.

         Next, defendants argue defendants Campbell and Schmack should be dismissed in
their individual capacity because plaintiff has failed to allege personal involvement in his
constitutional tort. The court agrees. “[A]n individual cannot be held liable in a § 1983
action unless he caused or participated in the alleged constitutional deprivation.”
Grieveson v. Anderson, 538 F.3d 763, 778 (7th Cir. 2008) (emphasis in original) (citation
omitted); Zentmyer v. Kendall County, Ill., 220 F.3d 805, 811 (7th 2000) (Liability under
Section1983 arises only when the plaintiff can show that the defendant was “personally
responsible for a deprivation of a constitutional right.”). Plaintiff’s complaint contains no
facts to support a position that defendants Campbell or Schmack had personal
involvement in plaintiff’s alleged constitutional deprivation. Additionally, defendants’
positions as former State’s Attorneys for DeKalb County likewise provide no basis for
liability. “[T]he doctrine of respondeat superior does not apply to § 1983 actions;
supervisors may be held liable only if they caused or participated in the alleged
constitutional violation.” Thomas v. Sheahan, 499 F.Supp.2d 1062, 1093 (N.D. Ill. Aug.
15, 2007) (citing Chavez v. Ill State Police, 251 F.3d 612, 651 (7th Cir. 2001)). Any
claim against defendants Campbell and Schmack in their personal capacity fails.

         Defendants also argue any claims against defendants Campbell and Schmack in
their official capacities are barred by the Eleventh Amendment. “[A] suit against a state
official in his or her official capacity is not a suit against the official but rather is a suit
against the official’s office.” Will v. Michigan Dept. of State Police, 491 U.S. 58, 71
(1989). Therefore, to the extent plaintiff has brought suit against Campbell and Schmack
in their official capacities as former DeKalb County State’s Attorneys, the suit is legally
brought against the state office. And as noted by defendants, “[t]he Eleventh
Amendment prohibits federal courts from deciding suits brought by private litigants
against states or their agencies, and that prohibition extends to officials acting in their
official capacities.” Garcia v. City of Chicago, 24 F.3d 966, 969 (7th Cir. 1994). Since
state’s attorneys are state, not county, officials (see Ingemunson v, Hedges, 133 Ill.2d 364
(1990)), plaintiff’s suit against Campbell and Schmack is not providently brought and is
dismissed under FED. R. CIV. P. 12(b)(1) as lacking subject-matter jurisdiction.

         Finally, any claims plaintiff has sought to bring against DeKalb County and the
DeKalb County Sheriff’s Office in his complaint cannot proceed. “[A] municipality’s
liability for a constitutional injury requires a finding that the individual officer is liable on



                                               3
 Case: 3:18-cv-50019 Document #: 39 Filed: 04/30/19 Page 4 of 4 PageID #:82



the underlying substantive claim.” Treece v. Hochstetler, 213 F.3d 360, 364 (7th Cir.
2000) (citation omitted). Plaintiff has failed to properly allege a policy, custom, or
practice in DeKalb County that contributed to his alleged constitutional violation under
the holding of Monell v. New York City Dept. of Social Services, 436 U.S. 658 (1978).
“Monell expressly holds that there is no cause of action for respondeat superior liability
against a municipal corporation under 42 U.S.C. § 1983.” Treece, 213 F.3d at 364
(citation omitted). Plaintiff has failed to plausible plead a Monell claim.

       The court grants defendants DeKalb County, DeKalb County Sheriff’s
Department, and former DeKalb County State’s Attorneys Clay Campbell and Richard
Schmack’s motion to dismiss [18] without prejudice. Plaintiff is given until May 31,
2019, to file an amended complaint if he so chooses. If plaintiff fails to file an amended
complaint by May 31, 2019, this case will be dismissed as against all DeKalb County
defendants.


Date: 04/30/2019                      ENTER:



                                      ______________________________________
                                            United States District Court Judge



                                                             Notices mailed by Judicial Staff. (LC)




                                             4
